Name: Commission Regulation (EEC) No 1395/89 of 23 May 1989 correcting Regulation (EEC) No 2391/87 setting and amending monetary compensatory amounts for certain products and Regulations (EEC) No 2678/87, (EEC) No 2859/87, (EEC) No 2967/87, (EEC) No 3155/87, (EEC) No 3249/87 and (EEC) No 3405/87 amending Regulation (EEC) No 1956/87 fixing the monetary compensatory amounts applicable in the agricultural sector and certain coefficients and rates required for their application
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 24. 5 . 89No L 140/16 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 1395/89 of 23 May 1989 correcting Regulation (EEC) No 2391/87 setting and amending monetary compensatory amounts for certain products and Regulations (EEC) No 2678/87 , (EEC) No 2859/87, (EEC) No 2967/87 , (EEC) No 3155/87 , (EEC) No 3249/87 and (EEC) No 3405/87 amending Regulation (EEC) No 1956/87 fixing the monetary compensatory amounts applicable in the agricultural sector and certain coefficients and rates required for their application HAS ADOPTED THIS REGULATION : Article 1 In part 9 of Annex I to Regulations (EEC) No 2391 /87, (EEC) No 2678/87, (EEC) No 2859/87, (EEC) No 2967/87, (EEC) No 3155/87, (EEC) No 3249/87 and (EEC) No 3405/87, '(per 100 kg of sugar content)' is are hereby deleted. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agricultural ('), as last amended by Regulation (EEC) No 1889/87 (2), and in particular Article 12 thereof, Whereas Commission Regulations (EEC) No 2391 /87 (3), (EEC) No 2678/87 (4), (EEC) No 2859/87 0, (EEC) No 2967/87 0, (EEC) No 3155/87 0, (EEC) No 3249/87 (8) and (EEC) No 3405/87 (9) fix and amend part 9 of Annex I to Commission Regulation (EEC) No 1956/87 (10) on monetary compensatory amounts to apply from 7 September 1987 and until 31 December 1987 as regards goods covered by Council Regulation (EEC) No 426/86 (") ; Whereas the monetary compensatory amounts in question were calculated per 100 kg of goods but published under a title indicating 'per 100 kg of sugar content' ; whereas that mistake should be corrected ; Whereas the measures provided for in this Regulation are in accordance with the opinions of the management committees concerned, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. However, on application by the party concerned, it shall apply from the date of entry into force of the regulations concerned. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 23 May 1989 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 164, 24. 6. 1985, p. 6. (2) OJ No L 182, 3 . 7. 1987, p. 1 . (3) OJ No L 218 , 7 . 8 . 1987, p. 24. ( «) OJ No L 257, 7. 9 . 1987, p. 1 . O OJ No L 274, 28 . 9 . 1987, p. 1 . (s) OJ No L 282, 5. 10 . 1987, p. 1 . 0 OJ No L 303, 26. 10 . 1987, p. l . 0 OJ NÃ ² L 311 , 31 . 10. 1987, p. 1 . if) OJ No L 325, 16. 11 . 1987,- p. 1 . H OJ No L 186, 6. 7 . 1987, p. 3 . ( ») OJ No L 49, 27. 2. 1986, p. 1 .